Exhibit 99.1 Marvel will host a webcast today for all investors at 9:00 a.m. EDT available at: www.Marvel.com/webcasts or www.earnings.com MARVEL REPORTS Q2 2$0.34 AND SIX MONTHS 2 $0.89 New York, New York – August 7, 2007 Marvel Entertainment, Inc. (NYSE: MVL), a global character-based entertainment and licensing company, today reported operating results for the second quarter and six months ended June 30, 2007. For Q2 2007, Marvel reported that net sales rose to $101.5 million and net income increased to $29.1 million, or $0.34 per diluted share, compared to net sales of $84.4 million and net income of $16.3 million, or $0.19 per diluted share, in Q2 2006.The year-over-year increases in net income and EPS are largely attributable to the strength of the Company’s licensing operations, complemented by increased contributions from both toys and comic book publishing, all supported by the release of three Marvel character-based feature films in 2007. Marvel Entertainment, Inc. Segment Net Sales/Operating income (in millions) Three Months Ended June 30, 20072006 Six Months Ended June 30, 20072006 Licensing: Net Sales $49.3 $33.9 $ 148.2 $73.5 Operating Income 36.7 19.9 117.7 45.2 Publishing: Net Sales 32.9 25.1 60.5 48.9 Operating Income 14.7 10.4 26.2 19.3 Toys: Net Sales 19.3 25.4 44.2 52.0 Operating Income 10.7 3.3 26.0 7.3 Film Production: Operating Costs (0.3) (3.3) (1.5) Corporate Overhead: (5.8) (7.1) (9.5) (11.7) TOTAL NET SALES $ 101.5 $84.4 $ 252.9 $ 174.4 TOTAL OPERATING INCOME $56.0 $26.5 $ 157.1 $58.6 Marvel’s Chairman, Morton Handel, commented, “Marvel continued to achieve strong operating results across its businesses in Q2 2007, with improved operating profit contributions in all divisions.Through the first half of 2007, our Licensing segment has benefited from strong contributions related to Spider-Man 3 consumer merchandise licensing.The Publishing segment continues to benefit from strong sales related to the Civil War series, which is driving unit sales per title above historical levels while also helping Marvel to achieve higher operating margins in the division. “In 2008, Marvel will release our first two self-produced films.Producing our own films positions Marvel to benefit from each film’s profits as well as the related fees from merchandising.Principal photography was completed during the quarter for the first film, Iron Man, and it commenced on July 9th for the second film, The Incredible Hulk.Both films are slated for summer 2008 release with significant promotional and licensing support.” Second Quarter Segment Review: · Licensing Segment net sales grew 45% in Q2 2007 to $49.3 million, primarily due to strength in Marvel’s Spider-Man merchandising joint venture (JV) with Sony and in domestic licensing.The Spider-Man JV had revenues of $18.2 million in Q2 2007 associated with the release of the Spider-Man 3 film in May 2007.Revenues from Marvel Studios decreased by $3.4 million due to large fees in Q2 2006 from licensed films. Marvel Entertainment Q2 2007 Results, 8/7/07 page2of 7 Marvel Entertainment, Inc. Licensing Sales by Division (Unaudited) (in millions) Three Months Ended Six Months Ended 6/30/07 6/30/06 6/30/07 6/30/06 Domestic Consumer Products $16.8 $14.9 $44.0 $38.6 International Consumer Products 10.8 11.4 22.1 23.5 Spider-Man L.P. (Domestic and International) 18.2 0.7 75.1 2.7 Marvel Studios 3.5 6.9 7.0 8.7 Total Licensing Segment $49.3 $33.9 $148.2 $73.5 · Marvel’s Publishing Segment net sales increased $7.8 million or 31% to $32.9 million in Q2 2007 principally due to continued strength in Civil War and the Dark Tower publications in the Direct and Mass Market channels.Operating income in the publishing segment rose to $14.7 million with an operating margin of 45% in Q2 2007, compared to operating income of $10.4 million with an operating margin of 41% in the prior-year period.The improvement in operating margin principally reflects the benefit of operating leverage resulting from sales of high margin trade books. · Marvel reported Toy Segment revenues of $19.3 million in Q2 2007, a decrease from revenues of $25.4 million in Q2 2006.The decrease was primarily due to the transition from toys produced by Marvel in 2006 to toys principally produced by Hasbro, Marvel’s master toy licensee, in 2007.Margins improved sharply in the Toy Segment in Q2 2007 to 55% from 13%, reflecting the higher-margin nature of license income recorded in 2007.This compares to Q2 2006 revenues, which were largely comprised of wholesale sales, subject to a corresponding cost-of-revenues expense. · Marvel reported Film Production segment operating costs of ($0.3 million) for Q2 2007, which reflect costs and overhead for personnel devoted to the Company’s self-produced feature films.These costs were partially offset by a $1.0 million increase in the fair value of an interest rate cap associated with the Company’s film finance facility, and a $0.7 million increase in the fair value of forward contracts for the Canadian dollar entered into in connection with future spending on The Incredible Hulk production being filmed in Canada.For Q2 2006, Film Production operating costs reflect SG&A expenses offset by a $1.0 million increase in the fair value of the film finance facility’s interest rate cap. Balance Sheet Update: As of June 30, 2007, Marvel had cash and investments of $74 million (including $30 million in restricted cash) and no borrowings under its $100 million line of credit with HSBC Bank.During the second quarter of 2007, Marvel purchased approximately 2.3 million shares of its common stock, at an average price of $27.26, under its repurchase program. Marvel Studios Entertainment Pipeline (Development and release dates for licensed properties are controlled by studio partners) Licensed Marvel Character Feature Film Line-Up Film/Character Studio/Distributor Status Ghost Rider Sony Released February 16, 2007 Spider-Man 3 Sony Released May 4, 2007 Fantastic Four: Rise of the Silver Surfer Fox Released June 15, 2007 Wolverine Fox Director engaged (1) Punisher 2 Lionsgate Director and lead actor engaged (1) Marvel Entertainment Q2 2007 Results, 8/7/07 page3of 7 Film Projects Being Developed by Marvel – partial list Film/Character Studio Status Iron Man Marvel Completed principal photography; May 2, 2008 release (1) The Incredible Hulk Marvel Commenced principal photography; June 13, 2008 release (1) Ant-Man Marvel Writer and director engaged Captain America Marvel Writer engaged Nick Fury Marvel Writer engaged Thor Marvel Writer engaged The Avengers Marvel Writer engaged Marvel Character Animated TV Projects Character Studio Status Fantastic Four Moonscoop SAS (France) 26, 30 minute episodes; U.S. distribution on Cartoon Network started in September 2006; relaunched in June 2007 Spider-Man Sony In development; US distribution agreement with Kids’ WB Wolverine and the X-Men First Serve Toonz (India) 26, 30 minute episodes in development Iron Man Method Films (France) 26, 30 minute episodes in development Marvel Character Animated Direct-to-DVD Projects Title Partner Status Doctor Strange Lionsgate August 14, 2007 release Teen Avengers Lionsgate Targeted July 2008 release Hulk Smash Lionsgate Targeted October 2008 release Marvel Character Live Stage Projects Project Producer Status Spider-Man the Musical Hello Entertainment/David Garfinkle, Martin McCallum, Marvel Entertainment, SONY Pictures Entertainment In development/opening date to be determined; Julie Taymor director; music & lyrics by U2’s Bono and The Edge Marvel 2007 – 2008 Video Game Releases (Release dates controlled by Publishing partner) Publisher Title Status Take-Two Ghost Rider Released Q1 2007 Konami Marvel Vs. Card Game Released Q1 2007 Activision Spider-Man 3 Released Q2 2007 Take-Two Fantastic Four II Released Q2 2007 Sega Iron Man Targeted 2008 Sega The Incredible Hulk Targeted 2008 (1) Represents a change from the previously supplied schedule Financial Guidance: Marvel reiterated its 2007 financial guidance for net sales, net income and diluted earnings per share, as reflected in the table below.A few key metrics for Marvel’s 2007 guidance are also highlighted below. Marvel Entertainment Q2 2007 Results, 8/7/07 page4of 7 Marvel Entertainment, Inc. – Financial Guidance (in millions, except per-share amounts) 2007 Guidance (2) 2006 Actual Net sales $375 - $435 $352 Net income $111 - $132 $59 Diluted EPS $1.30 - $1.55 $0.67 (2) As previously provided on February 26, 2007 and reiterated on May 8, 2007. Consistent with its earlier guidance, the majority of Marvel’s forecasted revenue and net income for 2007 has been recorded in the first half of the year. Primary Financial Guidance Drivers for the Second Half of 2007: · Continued Spider-Man 3 movie merchandise licensing overages generated by the Spider-Man JV. · Marvel Studios revenues resulting from the box office performance and initial DVD/video sales for the Ghost Rider, Spider-Man 3 and Fantastic Four: Rise of the Silver Surfer feature films. · Toy license contributions related to Marvel’s toy license agreement with Hasbro. · Strong growth in interactive revenues from license fees in excess of minimum guarantees. · Continued, top-line and bottom-line growth from the publishing division. · An estimated effective tax rate of 37-39% in 2007. · Marvel’s guidance is based on a weighted average diluted share count of 84 million for 2007 and does not reflect any future share repurchase activity in 2007. Marvel cautions investors that variations in the timing of licenses and entertainment events, the timing of their revenue recognition, and their level of success may result in variations and uncertainty in forecasting the Company’s financial results.These factors could have a material impact on year-over-year and sequential quarterly results comparisons as well as Marvel’s ability to achieve the financial performance included in its financial guidance. About Marvel Entertainment, Inc. With a library of over 5,000 high-profile characters built over more than sixty years of comic book publishing, Marvel Entertainment, Inc. is one of the world's most prominent character-based entertainment companies.Marvel utilizes its character franchises in licensing, entertainment (via Marvel Studios), publishing (via Marvel Comics) and toys, with emphasis on feature films, home DVD, consumer products, video games, action figures and role-playing toys, television and promotions.Marvel's strategy is to leverage its franchises in a growing array of opportunities around the world.For more information visit www.marvel.com. Except for any historical information that they contain, the statements in this news release regarding Marvel's plans are forward-looking statements that are subject to certain risks and uncertainties, including a decrease in the level of media exposure or popularity of Marvel's characters, financial difficulties of Marvel's licensees, changing consumer preferences, delays and cancellations of movies and television productions based on Marvel characters, and concentration of Marvel’s toy business in a single licensee. In addition, in connection with Marvel Studios’ film production operations, including those related to the slate of feature films Marvel plans to produce on its own with proceeds from its $525 million film slate facility (the “Film Facility”), the following factors, among others, could cause Marvel’s financial performance to differ materially from that expressed in any forward-looking statements: (i) Marvel Studios’ potential inability to attract and retain creative talent, (ii) the potential lack of popularity of Marvel’s films, (iii) the expense associated with producing films, (iv) union activity or other events which could interrupt film production, including a strike by Hollywood writers, directors and actors which may occur in the summer of 2008, (v) changes or disruptions in the way films are distributed, including a decline in the profitability of the DVD market, (vi) piracy of films and related products, (vii) Marvel Studios’ dependence on a single distributor for its self-produced films, (viii) that Marvel will depend on its film distributors for the implementation of internal controls related to the accounting of film-production activities, (ix) Marvel’s potential inability to meet the conditions necessary for an initial funding of a film under the Film Facility, (x) Marvel’s potential inability to obtain financing to make more than four films if certain tests related to the economic performance of the film slate are not satisfied (specifically, an interim asset test and a foreign pre-sales test) and (xi) fluctuations in reported income or loss related to the accounting of film-production activities. Marvel Entertainment Q2 2007 Results, 8/7/07 page5of 7 These and other risks and uncertainties are described in Marvel's filings with the Securities and Exchange Commission, including Marvel's Annual Reports on Form 10-K, Quarterly Reports on Form 10-Q and Current Reports on Form 8-K. Marvel assumes no obligation to publicly update or revise any forward-looking statements. For further information contact: Matt Finick – SVP Corporate Development Marvel Entertainment, Inc. 212/576-4035 mfinick@marvel.com David Collins, Richard Land Jaffoni & Collins 212/835-8500 mvl@jcir.com MARVEL ENTERTAINMENT, INC. CONDENSED CONSOLIDATED STATEMENTS OF INCOME AND COMPREHENSIVE INCOME (In thousands, except per share data) (unaudited) Three Months Ended Six Months Ended June 30, June 30, 2007 2006 2007 2006 (in thousands, except per share amounts) Net sales $ 101,475 $ 84,363 $ 252,877 $ 174,421 Costs and expenses: Cost of revenues (excluding depreciation expense) 14,498 22,873 29,384 46,756 Selling, general and administrative 31,859 32,499 65,129 66,277 Depreciation and amortization 1,391 3,659 3,231 5,952 Total costs and expenses 47,748 59,031 97,744 118,985 Other income, net 2,309 1,216 1,960 3,131 Operating income 56,036 26,548 157,093 58,567 Interest expense 3,199 3,719 6,101 6,953 Interest income 879 636 1,346 1,072 Income before income tax expense and minority interest 53,716 23,465 152,338 52,686 Income tax expense 20,212 6,976 58,523 18,213 Minority interest in consolidated joint venture 4,417 192 17,886 667 Net income $ 29,087 $ 16,297 $ 75,929 $ 33,806 Basic earnings per share $ 0.35 $ 0.20 $ 0.92 $ 0.40 Weighted average number of basic shares outstanding 81,959 81,393 82,557 83,741 Diluted earnings per share $ 0.34 $ 0.19 $ 0.89 $ 0.38 Weighted average number of diluted shares outstanding 84,906 86,746 85,485 89,148 Comprehensive income: Net income $ 29,087 $ 16,297 $ 75,929 $ 33,806 Other comprehensive income (loss) 240 (58 ) (943 ) (116 ) Comprehensive income $ 29,327 $ 16,239 $ 74,986 $ 33,690 Marvel Entertainment Q2 2007 Results, 8/7/07 page6of 7 MARVEL ENTERTAINMENT, INC. CONDENSED CONSOLIDATED BALANCE SHEETS (In thousands, except share data) (unaudited) June 30, December 31, 2007 2006 (in thousands, except share data) ASSETS Current assets: Cash and cash equivalents $ 14,159 $ 31,945 Restricted cash 29,691 8,527 Short–term investments 30,378 – Accounts receivable, net 36,375 59,392 Inventories, net 11,505 10,224 Income tax receivable 27,366 45,569 Deferred income taxes, net 11,708 22,564 Advances to joint venture partner – 8,535 Prepaid expenses and other current assets 4,710 7,231 Total current assets 165,892 193,987 Molds, tools and equipment, net 4,020 4,444 Product and package design costs, net 696 1,497 Film production costs 127,778 15,055 Goodwill 346,152 341,708 Accounts receivable, non–current portion 5,880 12,879 Income tax receivable, non–current portion 4,459 – Deferred income taxes, net 31,792 36,406 Deferred financing costs 13,675 15,771 Other assets 2,701 2,118 Total assets $ 703,045 $ 623,865 LIABILITIES AND STOCKHOLDERS’ EQUITY Current liabilities: Accounts payable $ 2,263 $ 5,112 Accrued royalties 69,228 68,467 Accrued expenses and other current liabilities 35,670 38,895 Deferred revenue 82,988 140,072 Minority interest to be distributed 5,356 – Total current liabilities 195,505 252,546 Accrued royalties, non-current portion 10,718 12,860 Deferred revenue, non-current portion 77,011 35,667 Line of credit – 17,000 Film facilities 133,200 33,200 Income tax payable, net 42,092 10,999 Other liabilities 6,514 6,702 Total liabilities 465,040 368,974 Commitments and contingencies Stockholders’ equity: Preferred stock, $.01 par value, 100,000,000 shares authorized, none issued – – Common stock, $.01 par value, 250,000,000 shares authorized, 131,050,951 issued and 80,791,475 outstanding in 2007 and 128,420,848 issued and 81,326,627 outstanding in 2006 1,311 1,284 Additional paid-in capital 723,122 710,460 Retained earnings 285,779 228,466 Accumulated other comprehensive loss (3,459 ) (2,433 ) Total stockholders’ equity before treasury stock 1,006,753 937,777 Treasury stock, at cost, 50,259,476 shares in 2007 and 47,094,221 shares in 2006 (768,748 ) (682,886 ) Total stockholders’ equity 238,005 254,891 Total liabilities and stockholders’ equity $ 703,045 $ 623,865 Marvel Entertainment Q2 2007 Results, 8/7/07 page7of 7 MARVEL ENTERTAINMENT, INC. CONDENSED CONSOLIDATED STATEMENT OF CASH FLOWS (In thousands) Six Months Ended June 30, 2007 2006 (in thousands) Cash flows from operating activities: Net income $ 75,929 $ 33,806 Adjustments to reconcile net income to net cash provided by operating activities: Depreciation and amortization 3,231 5,952 Amortization of deferred financing costs 2,491 2,490 Unrealized gain on interest rate cap and foreign currency forward contracts (1,348 ) (949 ) Non-cash charge for stock-based compensation 4,411 6,850 Excess tax benefit from stock-based compensation (1,954 ) (56,601 ) Gain on sale of equipment – (19 ) Deferred income taxes 14,561 (126 ) Minority interest in joint venture (net of distributions of $3,759 in 2007 and $3,445 in 2006) 13,891 (2,778 ) Changes in operating assets and liabilities: Accounts receivable 30,016 (4,874 ) Income tax receivable 17,087 – Inventories (1,281 ) (4,437 ) Prepaid expenses and other current assets 3,264 (211 ) Film production costs (112,723 ) – Other assets 22 (1,281 ) Deferred revenue (15,740 ) 127,579 Income taxes payable 5,376 (3,527 ) Accounts payable, accrued expenses and other current liabilities (12,252 ) (20,795 ) Net cash provided by operating activities 24,981 81,079 Cash flows from investing activities: Purchases of molds, tools and equipment (1,562 ) (7,009 ) Expenditures for product and package design (444 ) (5,485 ) Proceeds from sale of equipment – 38 Sales of short-term investments 144,553 80,671 Purchases of short-term investments (174,931 ) (65,532 ) Change in restricted cash (21,164 ) 3,197 Net cash provided by (used in) investing activities (53,548 ) 5,880 Cash flows from financing activities: Borrowings from film facilities 100,000 2,200 Borrowings from line of credit 2,000 96,700 Repayments of line of credit (19,000 ) – Deferred financing costs (395 ) – Purchases of treasury stock (84,322 ) (287,350 ) Exercise of stock options 10,352 31,620 Excess tax benefit from stock-based compensation 1,954 56,601 Net cash provided by (used in) financing activities 10,589 (100,229 ) Effect of exchange rates on cash 192 40 Net decrease in cash and cash equivalents (17,786 ) (13,230 ) Cash and cash equivalents, at beginning of period 31,945 24,227 Cash and cash equivalents, at end of period $ 14,159 $ 10,997 Supplemental disclosures of cash flow information: Interest paid during the period $ 3,658 $ 3,513 Income taxes paid during the period $ 41,036 $ 21,980 Treasury stock repurchases settled in July 2007 $ 1,540 $ – Income tax refund $ 19,000 $ – ### ex
